Citation Nr: 0720879	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-11 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The appellant served as a member of the Army Reserve from 
August 1980 to September 1996 with periods of active duty for 
training (ACDUTRA) from November 1970 to April 1971, from 
June 6, 1989 to June 18, 1989, from June 4, 1990 to June 16, 
1990, from July 12, 1991 to August 9, 1991, from February 21, 
1992 to March 21, 1992, from May 26, 1995 to May 29, 1995, 
and from August 2, 1995 to August 5, 1995.  He also had 
periods of inactive duty for training (INACDUTRA) between 
August 1970 to August 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied the appellant entitlement 
to service connection for hearing loss and tinnitus. 

This case was previously before the Board and in March 2006 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review. 


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that neither the appellant's hearing loss 
disability nor his tinnitus is related to any period of 
ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

Neither hearing loss nor tinnitus was incurred in or 
aggravated by active or inactive duty for training. 38 
U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001, August 2001, 
May 2003, May 2006, and June 2006; rating decisions in May 
2002 and July 2002; a statement of the case in March 2004; 
and a supplemental statement of the case in September 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2007 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Board is aware that 
the appellant's service medical records are apparently not 
available.  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources. Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); 
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990). In this 
case, the National Personnel Records Center (NPRC) informed 
the RO that it had forwarded all available records in its 
care. Moreover, the record reflects that the RO obtained all 
available private medical reports from treating providers as 
identified by the appellant, and that the RO also contacted 
the responsible government entity, the U.S. Army Reserve, on 
several occasions in an attempt to retrieve the missing 
reports. Furthermore in a letter dated in December 2001, the 
appellant was advised to submit any service medical records 
in his possession and has done so  In light of the above, the 
Board has carefully reviewed the claims file to determine if 
a reasonably exhaustive search was made to either obtain or 
reconstruct these records, and concludes that VA's search for 
the missing records, as well as its attempts to retrieve or 
reconstruct the records or obtain records from other sources, 
was thorough, and that it is unlikely that any further 
attempts would be more successful.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must make "a reasonably exhaustive 
search" for relevant treatment records. Mercado- Martinez v. 
West, 11 Vet. App. 415, 419 (1998), citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Dixon v. Derwinski, 3 
Vet. App. 261 (1992) (where denial of a veteran's claim 
rests, in part, on the government's inability to produce 
records that were once in its custody, an explanation of the 
reasonableness of the search conducted and why further 
efforts are not justified is required); Moore v. Derwinski, 1 
Vet. App. 401(1991) (duty to assist is particularly great in 
light of the unavailability of service medical records).

The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but, instead, a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, and to explain its decision when the 
veteran's medical records have been destroyed. Ussery v. 
Brown, 8 Vet. App. 64 (1995).

Case law does not lower the legal standard for proving a 
claim for service connection. It merely increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran. Cromer v. 
Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. 
App. 46 (1996).

The appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained an 
examination in relation to these claims.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The appellant contends in statements on file, that the 
claimed disorders originated in service or are otherwise the 
result of his lengthy period of exposure to acoustic trauma 
during his 26 years in the Army Reserves.  In this regard, he 
maintains that in his capacity as a Department of Defense 
Dual Status Employee, with Army Reserve service as a 
condition of employment, he maintained, repaired, and 
adjusted various military mechanical equipment resulting in 
many hours of proximity to constant engine noise.  He 
contends that as a result of this acoustic trauma he began to 
experience a constant ringing in his ears and subsequent 
hearing loss.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Generally, service connection may be granted for disability 
resulting from a disease contracted or an injury sustained 
while on active duty in the military. See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a). As to individuals such as 
the appellant, whose military service consists of ACDUTRA or 
INACDUTRA, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002).
 
Here, while the veteran was noted on quadrennial examinations 
in December 1985 and December 1991, in connection with his 
Army Reserve service, to have tinnitus, tinnitus solely as a 
result of exposure to acoustic trauma during a period of 
ACDUTRA or INACDUTRA is not demonstrated by the evidence of 
record.  Furthermore, medical documentation reflecting 
initial clinical findings of bilateral sensorineural hearing 
loss is not shown until February 1997, approximately five 
months following the appellant termination of Army Reserve 
service.  At that time, the appellant was examined by a 
private physician and found to have slight high frequency 
right ear sensorineural hearing loss and mild high frequency 
left ear sensorineural hearing loss.  

With regard to medical evidence, the Board finds no evidence 
of record that provides a competent opinion establishing a 
link between the appellant's tinnitus and bilateral hearing 
loss and any event occurring during a period of ACDUTRA 
and/or INACDUTRA.  We have considered the report of a VA 
examiner in January 2003 who, after reviewing the appellant's 
claims file and examining the appellant, concluded that the 
appellant had mild to severe bilateral sensorineural hearing 
loss and tinnitus as least as likely as not caused by or a 
result of military noise exposure.  She further opined  that 
it is as likely as not that that the appellant's history of 
military noise exposure contributed to his bilateral 
sensorineural hearing loss and constant tinnitus noting as a 
rationale for her opinion the configuration of the 
appellant's hearing loss, her clinical expertise, the 
appellant's military history, and his service medical 
records.  In formulating this opinion the examining VA 
audiologist relied in part on the appellant history of 
military noise exposure.  She however failed to make any 
distinction between military noise exposure experienced as a 
result of the appellant's lengthy employment as a civil 
servant responsible for maintaining military equipment and 
that exposure, to the extent it existed, during his 
relatively brief periods of ACDUTRA and/or INACDUTRA.  Here 
we note that evaluation reports dated in December 1989 and 
November 1995 pertaining to the appellant Army Reserve 
service note his principal military duties involved 
supervision and coordination of training and work activities 
as well as the inspection of subordinate elements to ensure 
compliance with directives, construction drawings, and 
specifications.  In contrast, his self reported job 
description as a U.S. Army civilian employee with a job 
classification as a Mobile Equipment Worker entailed 
responsibility for maintaining, repairing, and adjusting 
various military mechanical equipment to include both 
gasoline and diesel generators.

In essence, the examining VA audiologist has no knowledge of 
the extent of noise exposure experienced by the appellant 
while performing ACDUTRA and/or INACDUTRA.  Her opinion 
appears to be predicated on military noise exposure 
experienced by the appellant, which as indicated above 
occurred primarily as a civilian employee. Thus, any 
conclusion that is based on the appellant's self-reported 
history of military noise exposure without due regard to his 
employment status during such exposure is invalid
 
Accordingly, the Board concludes, following a longitudinal 
review of the evidence in its entirety, that there is no 
basis for granting service connection for tinnitus and 
hearing loss as a result of ACDUTRA and/or INACDUTRA.  The 
appeal must, thus, be denied in its entirety.

In reaching the decision above, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant, but does not find that the evidence is 
approximately balanced, such as to warrant its application.  








ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


